Citation Nr: 0947764	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	[redacted], Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

As reflected in correspondence dated in October 2007, the 
Veteran has designated his brother, an attorney who is not 
accredited to represent claimants before VA, to represent him 
in this appeal.  In this case, although the representative 
may be an unaccredited for VA purposes, he is authorized to 
represent this Veteran on a one-time only basis pursuant to 
38 C.F.R. § 14.630 (2009).

The Board notes that, in a May 2008 statement, the Veteran's 
representative raised a possible claim for entitlement to 
service connection for hepatitis.  This matter is REFERRED to 
the RO for appropriate action.

For reasons explained below, the issue of entitlement to a 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record demonstrates that the Veteran's symptoms of PTSD have 
been moderate to severe in degree, with GAF scores ranging 
from 45 to 52.

2.  The Veteran's PTSD has not been shown by the 
preponderance of the competent evidence of record to result 
in occupational and social impairment with deficiencies in 
most areas, nor have the following symptoms been manifested: 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression which affects 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a March 2005 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence showing his PTSD had 
worsened, to include records from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disability.  A September 2006 letter, as well 
as a June 2008 letter, informed the Veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of disability and the effect that the symptoms have on his 
employment, provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation, and provided relevant rating criteria for 
evaluating his PTSD disability.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a 
claim for increase need not be veteran specific).  The 
September 2006 letter also explained how VA determines 
effective dates and the types of evidence which impacts such 
determination.  The case was last adjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records and examination 
reports, private treatment records, employment information, 
and hearing testimony for a claim not currently on appeal.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his increased rating claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Moreover, he described his symptomatology and its 
impact on his functioning to VA examiners.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for the Veteran's PTSD has been in effect 
since May 1997.  In the January 2006 rating decision on 
appeal, the RO continued the 50 percent rating for PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) 
score, which is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF 
score of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  While the Rating Schedule 
does indicate that the rating agency must be familiar with 
the DSM-IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130 (2009).

Turning to the evidence, the Veteran underwent a VA mental 
disorders examination in May 2005.  On that occasion, it was 
noted that little had changed with regard to his disability 
picture since his last VA PTSD examination in March 2002.  
The Veteran noted that his re-experiencing symptoms were 
probably worse now due to increased reminders related to the 
current war in Iraq.  He reported that his current symptoms 
of PTSD included distress at reminders (and avoidance of 
those reminders), frequent nightmares, chronic sleep 
disturbance, arousal symptoms, chronic and heavy avoidance, 
social isolation, and constricted affect.  He reported having 
few interests or activities, and it was noted that he had 
limited future orientation.  The Veteran described himself as 
feeling "terrible."

A mental status evaluation at this May 2005 examination 
reflected that the Veteran manifested a dysthymic and 
constricted affect, alexithymia (with few words to describe 
his feelings and generally a poverty of speech), generally 
logical thought process (with no clear evidence of thought 
disorder), concrete thinking, limited insight, and fair 
judgment.  His cognition was not formally tested.  He 
reported having suicidal thoughts, but he was able to 
articulate a contract for safety and stated that he would 
talk to a professional if he felt that his plans were 
significant.  The Veteran denied any changes in relationships 
or any intimate relationships in the past several years.  It 
was noted that he remained employed at the post office, and 
he vaguely reported that he planned to retire from that job 
in the upcoming summer.  Significantly, it was noted that the 
Veteran had not sought any formal psychiatric care, other 
than being seen at the Vet Center intermittently in the past 
for individual therapy.

The May 2005 examiner diagnosed the Veteran with PTSD, 
described as chronic, and noted that the Veteran's symptoms 
had caused significant impairment in social function (as he 
was highly avoidant).  The examiner noted that the Veteran 
appeared able to have maintained vocational function due to 
the socially limited nature of his work, though acknowledged 
that the Veteran felt ready to retire due to his increasing 
difficulty with managing job-related stress.  A GAF score of 
52 was assigned, with 52 noted as being his highest score in 
the past year.

In a November 2006 statement and on his December 2006 VA Form 
9, the Veteran reported that he would find himself in a 
confused state of mind and that he would forget what he was 
going to do at least seven to ten times per day.  He also 
noted that he heard voices talking to him when he knew that 
no one was there, he saw things that were not there, and he 
would feel as though someone were behind him when no one was 
there.

The Veteran underwent another VA mental disorders examination 
in July 2007.  On that occasion, the Veteran reported that 
his symptoms of PTSD now included occasional fleeting visual 
hallucinations (such as seeing someone walking by when no one 
was there) and occasional auditory hallucinations (such as 
hearing someone say a name).  The Veteran described one 
episode from approximately six months prior where he stayed 
under the covers for two weeks.  He complained of chronic 
fatigue and sleepiness, but he reported that his platelet 
count was low.  The Veteran reported that his other current 
symptoms of PTSD included intrusive thoughts, some military-
related dreams, and severe avoidance symptoms (such as 
avoidance of discussions and reminders, emotional detachment, 
and numbing to an extreme degree).  It was noted that anxiety 
and arousal symptoms were difficult to determine at present, 
because the Veteran's primary complaint was fatigue 
(including sleeping at least 12 or more hours per day).  He 
reported that he relied on his sister to help him manage 
cooking and cleaning at his home, but noted that he was able 
to 
go to the store to buy food.  Despite his report of only 
showering or bathing approximately twice per week, he 
appeared adequately groomed and cleanly shaven at this 
examination.

A mental status evaluation at this July 2007 examination 
reflected that the Veteran manifested a blunted affect, numb 
and neutral mood, logical thought process (with no evidence 
of thought disorder), limited insight, and fair judgment.  
His cognition was not formally tested but was grossly intact.  
He reported having occasional passive suicidal thoughts 
without any active ideation, plan, or intent.  It was noted 
that the Veteran lived alone, had never married, and had no 
children.  However, he did report having some friends, as 
well as two sisters and a brother who lived nearby and whom 
he saw regularly.  The Veteran reported that he had chosen to 
retire from his 30-year job at the post office (shortly after 
his last VA examination) because he felt that he was not 
really functioning anymore in that job and feared that he 
would be transferred to a different position which he would 
be unable to manage.  Significantly, the Veteran denied any 
formal mental health treatment, and he took no psychotropic 
medications for depression.

The July 2007 examiner diagnosed the Veteran with PTSD, with 
symptoms described as chronic.  The examiner noted that there 
appeared to be an increase in the Veteran's level of 
impairment due to severe fatigue, but that it was impossible 
to conclude with medical certainty that there was not an 
underlying organic basis for his increased fatigue as well as 
for the onset of his auditory and visual perceptual 
disturbances.  Overall, the examiner stated that the 
Veteran's condition caused major impairment in function.  A 
GAF score of 45-50 was assigned, with 50 noted as being his 
highest score in the past year.  

The Board notes that a 2005 VA examination indicated his 
fatigue was related to the Veteran's cancer, and current 
treatment records report fatigue when discussing symptoms of 
his liver disorder. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's PTSD is appropriately 
evaluated as 50 percent disabling.  The competent medical 
evidence of record demonstrates that the Veteran's symptoms 
of PTSD have been moderate to severe in degree, and that his 
disability has not resulted in occupational and social 
impairment with deficiencies in most areas, nor have the 
following symptoms been manifested: obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression which affects the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or an 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Veteran's GAF scores have ranged from 45 to 52.  Such 
scores reflect moderate to severe symptomatology that has 
been adequately addressed by the 50 percent evaluation 
already assigned under Diagnostic Code 9411.  See id.

While the Veteran has acknowledged having suicidal thoughts 
occasionally, such thoughts have been described as passive 
and without any active ideation, plan, or intent.  Thus, such 
thoughts are not shown to be impacting his functioning.  In 
addition, while it was noted at the July 2007 examination 
that he only showered or bathed approximately twice per week, 
it was also noted that the Veteran was adequately groomed and 
cleanly shaven when he presented for this examination.  The 
Board concludes that the medical finding on examination is of 
greater probative value than the Veteran's allegations 
regarding such.  Furthermore, the Veteran has indicated that 
he has meaningful interpersonal relationships with his 
siblings.  Therefore, while it may be difficult for him to 
establish effective relationships, it has been shown by the 
evidence of record that he does not have an inability to do 
so.  Finally, the Board notes that the Veteran has reported 
some occasional fleeting sensation that someone is walking by 
but there is no one there or occasionally hearing someone 
call a name.  However, the examiner described such as 
perceptual disturbances and such were described as fleeting 
and occasional; thus, they are not persistent.  Moreover, the 
GAF score assigned does not reflect that his behavior is 
influenced by delusions or hallucinations, nor does the 
examination indicate such. 

In summary, the Board concludes that the Veteran's PTSD has 
been adequately addressed by the 50 percent evaluation 
already assigned under Diagnostic Code 9411.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim for a disability rating in excess of 50 percent for 
that disability at any point during the period of the current 
claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

The Board acknowledges that the evidence is still being 
developed for the Veteran's pending TDIU claim with regard to 
any effects of his service-connected disabilities on his 
employment.  However, as noted above, any impact on the 
Veteran's employment would need to be considered for 
extraschedular purposes only if the schedular criteria are 
inadequate to rate his service-connected PTSD.  Id. at 118 
("[I]n cases regarding whether extraschedular referral is 
warranted, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.").  As the schedular 
ratings adequately contemplate his disability, referral for 
extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.




REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to a TDIU.

The record shows that the Veteran began working for the 
United States Postal Service (USPS) in February 1977.  At a 
personal hearing in May 2005 for a claim that is not 
currently on appeal, the Veteran testified that he began 
receiving short-term disability benefits under the Family and 
Medical Leave Act (FMLA) in March 2005.  The USPS informed VA 
that the Veteran began receiving voluntary retirement 
benefits in October 2005.

Since retiring from full-time work, the Veteran has contended 
that he is unable to work due to his service-connected 
disabilities (including PTSD, cancer residuals, and neck 
wound symptoms).  In a March 2006 private treatment record, 
it was noted that the Veteran stated that he was having a 
hard time working and "wanted to go on disability."  Such a 
statement indicates that the Veteran may have been working as 
recently as March 2006.

At his July 2007 VA mental disorders examination, the Veteran 
reported that he had chosen to retire from his 30-year job at 
the post office because he felt that he was not really 
functioning anymore in that job and feared that he would be 
transferred to a different position which he would be unable 
to manage.  The July 2007 examiner concluded that the 
Veteran's condition caused major impairment in function, but 
did not indicate that he was unemployable.

In October 2007, the Veteran's representative stated that the 
Veteran was totally and completely disabled.  In a May 2008 
statement, his representative stated that the Veteran was 
essentially unable to perform any physical activity due to a 
myriad of physical problems.  However, both statements rely 
heavily on the disabling effects of the Veteran's liver 
disorder, which is not a disability for which VA has 
established service connection.

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
adjudicated service connected disability.  See 38 C.F.R. §§ 
3.34l, 4.16(a) (emphasis added).  

The Board has determined that the medical evidence of record 
does not adequately address the extent to which the Veteran's 
service-connected disabilities (PTSD, residuals of cancer of 
the larynx consisting of dysphagia and impaired sense of 
smell, fragment wound of the neck, cancer of the larynx with 
hoarseness, and erectile dysfunction) would affect his 
ability to obtain or retain gainful employment (without 
regard to his age).  Therefore, the Board finds that such 
medical opinion is necessary in order to fully and fairly 
evaluate the Veteran's claim for entitlement to a TDIU.  When 
rendering such opinion, the examiner should only consider the 
effects of the Veteran's service-connected disabilities and 
not the effects of any other nonservice-connected 
disabilities.

Relevant ongoing medical records should also be obtained, to 
include any VA treatment records, after securing any 
necessary release from the Veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers (VA 
and private) who have treated him for his 
service-connected disabilities since March 
2006.  After securing any necessary 
release, the RO should obtain any records 
which are not duplicates of those 
contained in the claims file.

2.  Ask the Veteran to clarify whether he 
returned to work at any time since 
retiring from the USPS in October 2005.  
The Veteran should be asked to submit any 
employment records he has to support his 
responses.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA general medical examination to 
determine the impact of the Veteran's 
service-connected disabilities (PTSD, 
residuals of cancer of the larynx 
consisting of dysphagia and impaired sense 
of smell, fragment wound of the neck, 
cancer of the larynx with hoarseness, and 
erectile dysfunction) on his ability to 
obtain or retain gainful employment.  The 
claims file should be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether the 
Veteran's service-connected disabilities 
prevent the Veteran from obtaining or 
retaining gainful employment.  When 
rendering such opinion, the examiner 
should only consider the effects of the 
Veteran's service-connected disabilities 
and not the effects of any other 
nonservice-connected disabilities.  The 
examiner should provide a rationale for 
the opinion expressed.

4.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed and the 
claim for entitlement to TDIU adjudicated.  
If the benefit sought on appeal is denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


